Citation Nr: 0004300	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension and arteriosclerotic heart 
disease, status post residuals of coronary artery bypass 
graft.

2.  Entitlement to service connection for diabetes.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963 and from April 1966 to February 1970.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The veteran's claims were remanded for further development in 
April 1997.  For the reasons elaborated below, further 
development of the veteran's claims is necessary.


REMAND

The veteran seeks service connection for cardiovascular 
disease, including hypertension and arteriosclerotic heart 
disease, status post residuals of coronary artery bypass 
graft.  He maintains that he developed hypertension during 
service and that his arteriosclerotic heart disease resulted 
from his hypertension.  

The veteran's claim was remanded in April 1997 so that the 
veteran and his records could be examined by a VA 
cardiologist.  The VA cardiologist was asked to express an 
opinion as to whether or not the veteran had hypertension 
prior to service and, if so, if there was an increase in that 
disability during service.  In a report dated in December 
1998, the VA cardiologist gave a summary of the veteran's 
service medical records and expressed the opinion that there 
was no objective evidence that hypertension existed prior to 
service entry in 1960, and that there was no support for the 
presence of hypertension prior to service entry in 1960.  
However, in finding that hypertension disability had not been 
demonstrated in service, the VA cardiologist stated that the 
service medical records only indicated one isolated elevated 
blood pressure, at the termination of the veteran's military 
career.  He further stated that there was no other 
documentation supporting hypertension throughout the 
veteran's military career and that the highest diastolic 
pressure recorded prior to the discharge examination in 
February 1970 was 86.  

The Board notes that the service medical records record an 
elevated blood pressure reading of 170/90 in June 1961.  An 
elevated systolic pressure of 152 was recorded on service 
reenlistment examination in March 1966.  Elevated readings 
were also recorded in December 1966 (150/90), and in June 
1967 (160/90).  These records contradict the VA 
cardiologist's statements that the highest diastolic pressure 
recorded during service prior to the discharge examination in 
February 1970 was 86, and that only one elevated blood 
pressure reading was recorded in service prior to discharge 
in February 1970.  Since the VA cardiologist's opinion was 
based on incorrect information, it is inadequate, and another 
VA opinion is required.  

The veteran's representative also contends (Informal Hearing 
Presentation, dated in February 1997), that diabetes and 
hypertension are often inextricably intertwined.  Such an 
assertion raises questions of secondary service connection.  
38 C.F.R. § 3.310(a) (1999).  To date, such a question has 
been moot, as service connection has not been established for 
either disability.  Should the following development result 
in service connection for either disability, the possibility 
of secondary service connection would need to be considered.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him for hypertension and 
diabetes.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such treatment 
or examinations which are not currently 
of record.  All records obtained should 
be associated with the veteran's claims 
file.

2.  When the foregoing actions are 
completed, the veteran's claims file 
should be reviewed by a board-certified 
cardiologist, if available.  The examiner 
should make a thorough review of the 
veteran's medical history.  The examiner 
should express an opinion as to whether 
elevated blood pressure readings in 
service may be dissociated from the 
veteran's current cardiovascular disease, 
including hypertension and 
arteriosclerotic heart disease.  The 
opinion expressed should be supported by 
clear and concise rationale.

3.  The RO should review the 
cardiologist's opinion to insure that the 
medical history upon which the opinion is 
based accurately reflects the medical 
evidence contained in the veteran's 
record.  If not, the veteran's claims 
file and the opinion should be sent back 
to the cardiologist for review and 
amendment.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
claims for service connection for 
hypertension/cardiovascular disease and 
for diabetes.  All relevant theories of 
the case should be considered, including, 
but not limited to direct and presumptive 
service connection, as well as the 
contentions regarding Agent Orange 
exposure.  If applicable, the question of 
secondary service connection should also 
be considered.  Thereafter, if the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




